Citation Nr: 1412979	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-42 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back condition. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to December 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2011, the Veteran testified at a hearing before the undersigned Veteran's Law Judge at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary for additional evidentiary development. 

VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  A May 2008 VA treatment record and a September 2009 VA spine examination report note that the Veteran filed for and receives Social Security Administration (SSA) disability benefits; however, the basis for the receipt of such benefits is unclear.  The Board cannot conclude, based on these general references, that there are any relevant, outstanding records in the custody of SSA; however, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007). 

Given that the records held by SSA might include reports pertinent to the Veteran's service connection claim for a low back disability, the Board finds that remand is necessary in order to ask the Veteran to identify if he is in receipt of SSA disability benefits and if his back condition is considered in any SSA disability determination.  Should any additional relevant information come to light, an attempt should be made to locate such records from SSA.  

The Board finds that remand is additionally necessary to obtain an addendum opinion.  The Veteran underwent a VA examination of his spine in September 2009.  The examiner interviewed the Veteran as to his military history and noted that the Veteran served in the Airborne division for four years and in the infantry for two years.  Upon completion of a physical examination and review of the claims file, the examiner opined that the Veteran's spinal condition is not related to his military service, relying on a lack of records noting injury, complaint, or treatment for any back condition in service, and further opining that his spinal condition is more likely than not due to aging and attrition.  

Subsequent to the September 2009 VA examination, the Veteran submitted a statement to VA asserting that his body sustained severe and consistent shocks while completing more than 29 Airborne jumps and carrying rucksacks of varying weight from 35 to over 110 pounds as a paratrooper.  At his October 2011 Travel Board Hearing, the Veteran additionally testified that he noticed minor problems with his back and legs upon separation from service in December 1978.  

In July 2010, the Veteran submitted an opinion from a private chiropractor.  Upon review of the Veteran's medical treatment records, the private examiner stated that treatment records noting osteophytic development and subchondral changes throughout the Veteran's spine "are consistent with increased axial loading on the spine as would be found in paratroopers."  He additionally noted that the Veteran's examination results are consistent with documented studies of injuries in military parachuting, and attached a medical article detailing a study of such injuries.  

On remand, an addendum opinion is needed to consider and address the competent and credible contentions and statements from the Veteran and the private chiropractor so that a finding may be made regarding whether the Veteran's low back disability is related to his military service. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify whether he is in receipt of SSA disability benefits and if his low back condition is included in any disability determination.  If he is in receipt of disability benefits that include his back or spine, the SSA should be contacted for a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA benefits, and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA should be associated with the claims file.  

2.  After completing the above development, return the claims file and a copy of this remand to the September 2009 VA compensation examiner (or suitable substitute if that examiner is unavailable) for review.  

The examiner is asked to review the claims file and provide an opinion on whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's low back disability had onset during or was caused by his active service.  For purposes of the addendum opinion, the examiner is asked to address the Veteran's contention that his parachute jumps in service are related to his current back disability as well as the private chiropractor's opinion that the Veteran's disability is consistent with injuries that would be found in paratroopers.  See October 2011 Hearing Transcript; see July 2010 Private medical opinion; see June 2010 Veteran statement; see also D. Dhar, Retrospective Study of Injuries in Military Parachuting, 63 MJAFI. 353 (2007). 

The examiner must provide a complete rationale for any and all conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


